Case 8:19-cv-01422-JLS-JDE Document 3 Filed 07/23/19 Pagelof1 Page ID #:76

NAME, ADDRESS, AND TELEPHONE NUMBER OF ATTORNEY(S)
OR OF PARTY APPEARING IN PRO PER

Edward C. Chen (SBN 312553)
Edward.Chen@edchenlaw.com

LAW OFFICES OF EDWARD C, CHEN
1 Park Plaza, Suite 600

Irvine, CA 92614

Tel: (949) 287-4278

ATTORNEY(S) FOR: Plaintiff HUGH NGUYEN

 

 

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

 

HUGH NGUYEN, an individual, on behalf of

himself and all others similarly situated,
Plaintiff(s),
Vv.
TESLA, INC., d/b/a/ TESLA MOTORS, INC., a
Delaware corporation,

Defendant(s)

CASE NUMBER:

8:19-cv-01422

 

 

CERTIFICATION AND NOTICE
OF INTERESTED PARTIES
(Local Rule 7.1-1)

 

TO: THE COURT AND ALL PARTIES OF RECORD:

The undersigned, counsel of record for

Plaintiff HUGH NGUYEN

 

or party appearing in pro per, certifies that the following listed party (or parties) may have a pecuniary interest in
the outcome of this case. These representations are made to enable the Court to evaluate possible disqualification

or recusal.

(List the names of all such parties and identify their connection and interest. Use additional sheet if necessary.)

PARTY
All persons or entities who purchased or will purchase a used,
preowned Tesla Model S or Model X vehicle, beginning from the

date that Tesla placed these vehicles for sale and into the stream of

commerce.

July 23, 2019

 

CONNECTION / INTEREST

Membership in the putative classes.

/s/ Edward C. Chen

 

Date Signature

Attorney of record for (or name of party appearing in pro per):

Plaintiff HUGH NGUYEN

 

 

CV-30 (05/13)

NOTICE OF INTERESTED PARTIES
